DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.
Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 5, 7-11, 13, 15-17, and 19 are currently pending and under exam herein.
	Claims 4, 6, 12, 14, 18, and 20 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-11, 13, 15-17, and 19 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Guidance Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis Applied to the Instant Claims:
With respect to step (1): yes, the claims are directed to a “method” (claims 1-3, 5, 7-8), “computer program product…comprising a computer-readable storage medium” (claims 9-11, 13, 15) and a “processing system” (claims 16-17, 19).  
It is noted that generally claims 9-11, 13, and 15, directed to “a computer program product for analyzing mutational evolution…comprising a computer-readable storage medium”, would be considered to read on carrier waves. However, the instant Specification specifically excludes said interpretations at [0048] wherein it is stated that the computer readable storage per se…”  As such, the recitation meets the requirements under step (1) above. 
With respect to step (2A)(1) The claims recite abstract ideas. The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps recite abstract ideas as follows: 
	Claims 1, 9, and 16: “locating the plurality of mutations within the whole genome dataset”; “determining a variant allele frequency for each of the plurality of mutations…comprises determining a list of possible alleles…determining an observed allele frequency”; “generating, for each variant allele frequency, a scaled variant allele frequency using a selection pressure for the respective variant allele frequency determined by differentially weighting observed alterations”; “labeling each of the plurality of mutation with a gene set designation”; “reducing data dimensionality by combining mutations prior to constructing an 
	Dependent claims 5, 13, and 19, recite, “further comprising combining some of the plurality of mutations into a bin”, which is directed to mathematical operation including binning to sort data.
Dependent claims 7 and 15 recite, “comparing the evolution topology to a set of auxiliary patient evolution topologies and identifying patterns” which are mental steps of making comparisons between given data.	 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation as follows:
Claims 1, 9 and 16 and claims dependent therefrom include steps of “locating”, “determining”, and “labeling” which are not further defined by the claim and thus are interpreted under the BRI to be steps that can readily be performed with pen and paper, using the received mutation information.  The steps of “generating…a frequency”; “reducing data dimensionality…by binning…”; and “constructing” involve those of constructing a topology with an ordered representation, which is a mathematical operation.  Because the steps involve nothing more than instructions for a user to compile data from the received whole genome data, and mathematically generate frequencies and bin for further representation as a bead plot (evolution topology) that includes mutation data, under the BRI, said steps are abstract.  
are directed to judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they possibly integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claims 1, 9 and 16: “receiving a whole genome data set for a patient comprising a plurality of mutations obtained by whole genome sequencing (WGS)”; “computer-implemented”; “processor”; “computer program comprising computer-readable storage medium”; system with processor”.
Dependent claims 2, 10, and 17 further limit the data of gene set designation.
Dependent claims 3 and 11 further limit the gene set data
Dependent claim 8 further limits the make-up of the topology data.
With respect to the additional elements in the instant claims, those steps directed to data gathering, such as the “receiving…a whole genome data set” are recited to perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the prior art to, for example, Dang et al. (cited previously) recognizes that receiving whole genome data with mutation data is routine, well-understood and conventional in the art (Fig. 1-WGS data).  The specification also notes that biological data are available from public sources and are commercially available or widely used (see at least the Specification at [0029]-[0031]).  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a 
	Finally, with respect to the instant claims, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0029]-[031] (widely available databases and gene set data). The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).  It is also noted that the courts have weighed in and provided that recitation of generic computer elements, serving only as a tool by which to perform said recited judicial exceptions are not patent eligible.  See, as example, DDR Holdings [Fed. Cir. 2018].
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that “rather than simply receiving whole genome data which is characterized by the presence of a plurality of mutations, operations are performed against an entire genome data set obtained using whole genome sequencing (WGS) to not only identify the 
	It is respectfully submitted that said arguments are not persuasive.  The instant claims, as amended, include that whole genome data are received by a processor and that the data include a plurality of mutations obtained by WGS.  Thus, the data that are received come from operations that employ WGS. The steps directed to determining frequencies operate on the “plurality of mutations” and not on all mutations in a whole genome, as argued by Applicant.  Thus, a plurality could, in fact, constitute only three or four mutations, in which case one could readily perform the operations as claimed using pen and paper and mathematical operations.  Even assuming that all mutations from a genome are represented, the claims require determining a list of possible alleles from a patient.  There are no limitations on the alleles determined to make up said “list”.  Even more, if the claims did include data from a WGS set, the steps directed to frequency generation and plots are those that represent mathematical functions and do not constitute patent eligible subject matter.  
	2.  Applicant states that the instant claims are integrated into a practical application and further includes that “building a system that can identify the topological evolution of diseases and disorders having an evolving gene set, such as cancer, using only WGS/WED data offers on its case an improvement to the field of phylogenetics” and that “the present system can decode or 
	It is respectfully submitted that this is not persuasive.  Applicant will note that none of said elements argued herein are present in the instant claim and that in order that the claims reflect the asserted improvement, the claims would need to be amended to include the specific elements that provide for the improvement to the technology wherein the improvement includes an element or elements in addition that integrate the recited judicial exceptions into a practical application.  In addition, those elements asserted as the “practical application” are those that, in fact, recite judicial exceptions, i.e., variant allele frequency determination; reducing data dimensionality; constructing a topology.  As noted in the above rejection, it is the steps “in addition” that provide for the practical application and/or the inventive concept of a claim.  The only other elements herein that are in addition, are those of receiving WGS data.  As noted, said operations are conventional and do not provide steps beyond generic operations of getting data.  

Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/Lori A. Clow/Primary Examiner, Art Unit 1631